DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)1 as being anticipated by Edwards US 2016/0297225 A1.
Edwards (US’ 225 A1) teaches a fabric printing-sublimation printer comprising a transfer belt configurated to convey the transfer material (fabric conveyor), a printer head (dye-sublimation ink source) configured to deposit flexible dye sublimation ink and a UV light source (narrow band LED sublimation zone) as claimed in claim 15 (see claim 21). Edwards (US’ 225 A1) teaches all the limitations of the instant claim. Hence, Edwards (US’ 225 A1) anticipates the claims.

Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards US 2016/0297225 A1.
Edwards (US’ 225 A1) a dye sublimation printer comprising a path and a printer head (see page 2, paragraph, 0027), a radiation source (see page 2, paragraph, 0022) and a belt (advanced mechanism) configured to convey the transfer material as claimed in claim 1 (see page 1, paragraph, 0025), wherein the image printed using  UV dye sublimation inks as claimed in claim 2 (see page 3, paragraph, 0038), wherein the radiation source comprising an LED and UV LED Lamps as claimed in claims 4 and 5 (see pages 2-3, paragraph, 0030), wherein the radiation source comprising different lamps including laser as claimed in claims 6 and 7 (see page 2, paragraph, 0022), wherein the printer head can be housed within a movable printing carriages as claimed in claims 8 and 9 (see page 2, paragraph, 0024), wherein the substrate comprises polyester as claimed in claim 10 (see claim 2), wherein the dye sublimation printer comprises a heating source as claimed in claim 11 (see page 3, paragraph, 0036). Edwards (US’ 225 A1) also teaches a method for printing on a substrate comprising depositing sublimation ink onto a rubber former onto a surface of a substrate onto which the image is to be transferred, heating the substrate to cause at least some of the dye component to sublime as claimed in claim 12 )see claim 12), wherein the method also comprises drying step as claimed in claim 13 (see page 2, paragraph, 0020), wherein, the method comprises the step of applying a radiation source 
	The instant claims differ from the teaching of Edwards (US’ 225 A1) by reciting an advanced mechanism to transfer the substrate from the print zone to the sublimation zone.
	However, Edwards (US’ 225 A1) clearly teaches a transfer belt configured to convey the transfer material from the dye sublimation zone to sublimation zone (UV radiation area) (see claim 21).   
	Therefore, in view of the teaching of Edwards (US’ 225 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to assemble such a printer as taught by Edwards (US’ 225 A1) to arrive at the claimed invention. The person of the ordinary skill in the art would expect that such a printer to have similar features and similar property to those claimed, absent unexpected results.
Allowable Subject Matter
5	Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record do not teach a print head having a line printing speed and a narrow band radiation source having a sublimation speed with a ratio of the printing speed to sublimation speed as claimed.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761